By the Court.
The sheriff of Essex must be amerced; his defence is insufficient. A plaintiff has a right to give credit for the nominal value levied on by the fi. fa. and issue his testatum. If this were not so, he might, in many instances, altogether fail in getting his money. It is the same as if a fi. fa. had been returned and new property came into the same county, an alias might issue.
But it is objected that the plaintiff may thus impose double fees on defendant. He may do so, as to the fees of the writ, not only in this, but in many other cases. He cannot, however, go further and impose double centage on the defendant. This is allowed only on the money secured to the plaintiff, which can be no more than the debt, and if more money be made, the plaintiff must himself answer to the amount of the fees.